Dismissed and Memorandum Opinion filed June 17, 2004








Dismissed and Memorandum Opinion filed June 17, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01267-CV
____________
 
MICHAEL GRAY,
Appellant
 
V.
 
THE KIRKWOOD
SOUTH COMMITTEE, Appellee
 

 
On Appeal from the
189th District Court
Harris County, Texas
Trial Court Cause
No. 03-17175
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed October 10,
2003.  As a result of mediation, the
parties have entered into a comprehensive settlement agreement, resolving all
claims, disputes, and matters in controversy. 
On June 9, 2004, the parties filed a joint and agreed motion to vacate
the judgment of the trial court without regard to the merits and dismiss the
case.  See Tex. R. App. P. 43.2(e). 
The parties agree that the AOrder Granting Defendant=s Motion for Order Determining
Plaintiff a Vexatious Litigant and Requiring Security@ signed June 25, 2003, should be
vacated and that all claims and counterclaims raised in this cause should be
dismissed with prejudice.  The motion is
granted.




Accordingly, the trial court=s judgment signed October 10, 2003,
is ordered vacated, the AOrder Granting Defendant=s Motion for Order Determining
Plaintiff a Vexatious Litigant and Requiring Security@ signed June 25, 2003, is ordered
vacated, and all claims and counterclaims raised in cause number 2003-17175 are
dismissed with prejudice. 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 17, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.